DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 11/30/2021.
Claims 1 – 27 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 11,086,936 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application are found in patent ‘936.
In claim 1 of instant application, Applicant claims a method for recommending media content items for a playlist, the method comprising: identifying, using at least one computing device, a plurality of preliminary candidate playlists from a database of preexisting playlists; obtaining, using at least one computing device, at least one attribute of preexisting seed playlist, the at least one attribute selected from the group consisting essentially of a title, a description, a track, an artist, or combinations thereof; comparing, using the at least one computing device, the at least one attribute of the seed playlist with at least one attribute of each of the plurality of preliminary candidate playlists; calculating, using the at least one computing device, similarity scores for the preliminary candidate playlists, each of the scores based on the comparison of the at least one attribute of the preexisting seed playlist with the at least one attribute of each of the preliminary candidate playlists; determining, using the at least one computing device, one or more recommended media content items from the plurality of preliminary candidate playlists based on the similarity scores, and adding, using the at least one computing device, at least one media content item from the plurality of candidate playlists to the preexisting seed playlist.
Similar limitation can also found in claim 1 of patent ‘936. Applicant just changes from term “title” into “attribute”, and “play list database” to “preexisting playlists”. The term “attribute” is broader and including the meaning of “title”. It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.
Claim Objections
Claim 27 is objected to because of the following informalities:  in line 1 of claim 27, Applicant stated “The method of claim 20”, but claim 20 is a system claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental process without significantly more. The claim(s) recite(s) a “method of recommending media content items for a preexisting seed playlist, the method comprising: generating a user interface on a computing device, the user interface including a playlist section and a media recommendation section; displaying at least one attribute of the preexisting seed playlist in the playlist section of the user interface; selecting at least one attribute from the displayed list of attributes: generating a score, the score based on a comparison of the selected at least on attribute and media in the media recommendation section; displaying a list of recommended media content items in the media recommendation section of the user interface, the list of recommended media content items based on the generated score; selecting one or more of the recommended media content items from the list of recommended media content items; and enabling a user to add at least one of the selected recommended media content items to the preexisting seed playlist”. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea of generating and organizing data under certain condition (score threshold), in which can be done mentally. The claim limitations that can be performed using pen and paper falls within the “Mental Process” grouping. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no practical application of the data generated from the final steps. The limitations of “preexisting seed playlist”, “user interface” amount to no more than using a computer as a tool to perform an existing process, and therefore insignificant extra-
solution activity. The final product in the claim: adding a recommendation into a list, does not show how it is an improvement compared to existing searching process in the technology. The claims are directed to an abstract idea. In claim 17, Applicant claim a method that comprises components for generating and displaying, in which known in the art. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “generating, displaying, selecting and adding” does not impose any meaningful limit on the computer implementation of the abstract idea. None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed. When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment. See MPEP 2106.05(a) and 2106.05(h). For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non- statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanio et al (U.S. 2015/0213018 A1) in view of Trivedi (U.S. 2015/0039644 A1), [provided by Applicant].
♦As per claim 17,
Sanio discloses a method of recommending media content items for a preexisting seed playlist, the method comprising:
“generating a user interface on a computing device, the user interface including a playlist section and a media recommendation section” See Fig. 6A, paragraph 0027, 0094 of Sanio [playlist generation and recommendation].
“displaying at least one attribute of the preexisting seed playlist in the playlist section of the user interface” See Fig. 6A, paragraph 0048, 0051, 0094 of Sanio [editing descriptions of the playlist].
“selecting at least one attribute from the displayed list of attributes” See Fig. 6A, paragraph 0048, 0051, 0094 of Sanio [editing descriptions of the playlist, “Examples of such seed data include playlist title”, “Turning to the request being received in connection with the creation of a new playlist, a user might (e.g., via a GUI provided by playlist component 140 and displayed by content viewer 111) specify information employable as seed data (e.g., a title for the new playlist” ].
Sanio does not clearly disclose “generating a score, the score based on a comparison of the selected at least on attribute and media in the media recommendation section”. However, Trivedi, in the same field of endeavor, discloses a method, system for recommending a personalized playlist including the teaching of:
- Accepting user input to generate a request for recommended playlist: See paragraph 0028 of Trivedi.
- “identifying ... a plurality of existing playlists from a playlist database” See paragraph 0036 of Trivedi [“At 206, flow 200 can identify one or more relevant playlists of a number of accessible lists”’].
- “generating a score, the score based on a comparison of the selected at least on attribute and media in the media recommendation section”: See paragraph 0036 - 0036, 0050, 0053 of Trivedi wherein “Relevance factor” is calculated, that presented the similar of the specific playlist [“the relevance of an identified playlist, ... can be computed and distinguished by an aggregated score determined based on the relevance factors of the content in the playlist. As such, the aggregated score can represent a similarity of the playlist (or the associated content items) to the consumption data”; “Relevance factors for items of content in a playlist can be determined based on factors that include, but are not limited to, a specific piece of content itself (e.g., whether specified by a content identifier, such as a title,”; “consumption data ... to include values describing one or more the following characteristics: a content identifier (e.g., a title)” ; and “Relevance factor determinator 444 is configured to determine a relevance factor for playlist 549, such as an aggregated score, based on the consumption data, where the relevance factor indicative of a degree of similarity of a playlist to the consumption data’’].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Trivedi into the invention of Sanio because the combination would provide the user with more desire results and reduce the time searching for information.
“displaying a list of recommended media content items in the media recommendation section of the user interface, the list of recommended media content items based on the generated score” See Fig. 6A-6B of Sonia.
“selecting one or more of the recommended media content items from the list of recommended media content items; and enabling a user to add at least one of the selected recommended media content items to the preexisting seed playlist” See Fig. 6A-6B of Sonia wherein user can select a recommended media and add to the list.
♦As per claim 18,
“wherein the recommended media content items have a theme similar to the at least one attribute of the preexisting seed playlist” See Fig. 6A-6B and associated text of Sonia.
♦As per claim 19,
“enabling the user to preview the recommended media content items before adding the recommended media content items to the preexisting seed playlist” See Fig. 6A-6B of Sonia [display both recommendation and adding options].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161